t c no united_states tax_court theodore c and denise m schwartz petitioners v commissioner of internal revenue respondent docket no 2914-06l filed date pursuant to sec_6330 i r c ps filed a petition challenging r’s determination to proceed with collection ps elected to have this case conducted under the small_tax_case procedures authorized by sec_7463 i r c the unpaid income_tax involved is for the years the unpaid tax for any single year does not exceed dollar_figure but the total_tax for all years exceeds dollar_figure held sec_7463 i r c provides that a sec_6330 i r c collection case petitioned to this court is eligible to be conducted under the small_tax_case procedures in the case of a determination in which the unpaid tax does not exceed dollar_figure the total unpaid tax in this case with respect to which r determined to take collection action exceeds dollar_figure and therefore the case is not eligible to be conducted under the small_tax_case procedures provided in sec_7463 i r c theodore c and denise m schwartz pro sese michele e craythorn for respondent opinion ruwe judge this case is before the court for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or determination_letter the petition was filed pursuant to sec_6330 petitioners requested that this case be conducted under sec_7463 which provides for what are commonly referred to as small_tax_case or s_case procedures there was no objection to this request and the case was designated and tried as a small_tax_case under sec_7463 sec_7463 generally allows disputes in small tax cases to be decided in proceedings in which the normally applicable procedural and evidentiary rules are relaxed for example rule b provides trials of small tax cases will be conducted as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible tax_court decisions in small tax cases cannot be appealed sec_7463 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure for a case to qualify as a small_tax_case under sec_7463 the amount_involved may not exceed a specified dollar amount this amount is generally expressed as dollar_figure however as later explained the dollar_figure limit is expressed in different statutory language depending on the type of tax in issue eg income estate or gift and the type of proceeding eg deficiency cases sec_6015 spousal relief cases or sec_6330 collection proceedings sec_7463 procedures are available in a sec_6330 collection case where the taxpayer challenges the commissioner’s collection determination in which the unpaid tax does not exceed dollar_figure sec_7463 in posttrial filings the parties agree that the following amounts of unpaid income_tax are involved in this sec_6330 collection case year unpaid balance of tax1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure 1these amounts include interest and penalties interest and penalties are generally treated as tax and any reference in the internal_revenue_code to tax with exceptions not applicable to this case shall be deemed to include interest and penalties sec_6601 sec_6665 these are the amounts stated in the final notice notice_of_intent_to_levy and notice of your right to a hearing dated date the determination_letter upholding the proposed levy to collect this unpaid tax was issued on date because the total unpaid tax exceeds dollar_figure but the tax for any single year in issue is less than dollar_figure we ordered the parties to file responses to the question of whether this case could be decided as a small_tax_case pursuant to sec_7463 respondent and petitioners both took the position that it was appropriate to proceed pursuant to sec_7463 because the unpaid tax for any single year was less than dollar_figure nevertheless because this issue concerns the court’s authority to proceed under sec_7463 and is in the nature of a jurisdictional question we will respondent’s response filed date states respondent’s national_office has approved the position taken in this statement shortly after the trial the court became aware of a motion that the commissioner had filed in an unrelated case docket no 17199-06s where he took the position that a collection case brought pursuant to sec_6330 could not proceed under the small_tax_case procedures of sec_7463 because the total unpaid tax for the years in issue exceeds dollar_figure even though the unpaid tax for each separate year was less than dollar_figure the commissioner has recently withdrawn the motion in that case we have previously referred to the dollar limits in sec_7463 as the jurisdictional maximum for a small_tax_case 89_tc_676 86_tc_1 while there is no question that we have jurisdiction to decide whether the proposed sec_6330 collection action is appropriate there is a question whether we can proceed to decide this matter as a small_tax_case under sec_7463 sec_7463 limitation of jurisdiction prohibits decisions in excess of the prescribed amounts sec_7463 discontinuance of proceedings provides for discontinuance of proceedings under sec_7463 where the amount placed in dispute exceeds the applicable jurisdictional amount appellate court jurisdiction is also affected because a decision in a case decided under the sec_7463 procedures is final and may not be reviewed by a court_of_appeals sec_7463 decide whether the court has the authority to decide this case pursuant to the small_tax_case provisions of sec_7463 sec_7463 allows the small_tax_case procedures to be used for cases filed with the tax_court for a redetermination of a deficiency where neither the amount of the deficiency placed in dispute nor the amount of any claimed overpayment exceeds-- dollar_figure for any one taxable_year in the case of the taxes imposed by subtitle a dollar_figure in the case of the tax imposed by chapter dollar_figure for any one calendar_year in the case of the tax imposed by chapter or dollar_figure for any taxable_period or if there is no taxable_period taxable_event in the case of any_tax imposed by subtitle d which is described in sec_6212 relating to a notice_of_deficiency emphasis added prior to date there was no statutory authority for utilizing the small_tax_case procedures for sec_6330 collection cases however effective date the community renewal tax relief act of publaw_106_554 sec b stat 2763a-642 added sec_7463 which provides sec_7463 additional cases in which proceedings may be conducted under this section --at the option of the taxpayer concurred in by the tax_court or a division thereof before the hearing of the case proceedings may be conducted under this section in the same manner as a case described in subsection a in the case of-- a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure and an appeal under sec_6330 to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure sec_7463 is the provision that controls whether the instant sec_6330 collection case qualifies under the small_tax_case procedures the difference between the expressions of the dollar limit in subsections a and f of sec_7463 presents the issue that confronts us subsection a deals with deficiency cases where a petition is filed on the basis of a notice_of_deficiency a deficiency_notice and a petition can encompass a number of tax years or periods for example a deficiency case might involve taxable years where the amount of the tax_deficiency in dispute is dollar_figure per year such a case would be eligible for small_tax_case treatment because the amount of the deficiency placed in dispute does not exceed dollar_figure for any one taxable_year sec_7463 however a sec_6330 collection case is not a sec_6330 was amended by the pension_protection_act of publaw_109_280 120_stat_1019 for determinations made after the date which is days after date as a result the amendment eliminated subsec d a however the reference to subsec d a in sec_7463 was not changed the amendment does not affect this case because the determination was made on date case for redetermination of a deficiency rather a sec_6330 collection case deals with the propriety of collecting tax that has already been assessed because as in this case the tax has already been assessed when the sec_6330 collection procedures are initiated there is no deficiency in existence when the proposed collection action is initiated sec_6211 definition of a deficiency provides sec_6211 in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made sec_6213 generally requires the issuance of a notice_of_deficiency before assessment and collection of a deficiency sec_6213 allows taxpayers to petition this court in order to contest the commissioner’s deficiency determination if they do so assessment is generally prohibited before the tax court’s decision becomes final these cases are what we refer to as deficiency cases in certain limited circumstances the underlying continued congress obviously recognized that sec_7463 failed to encompass sec_6330 collection cases when it enacted sec_7463 to clarify that a sec_6330 collection case can be litigated as a small_tax_case however in sec_7463 congress provided an articulation of the dollar_figure limit for sec_6330 collection cases that was different from that expressed in sec_7463 for deficiency cases sec_7463 provides for the availability of the small_tax_case procedures in a sec_6330 collection case challenging a determination in which the unpaid tax does not exceed dollar_figure the determination being appealed to the tax_court referenced in sec_7463 is the same determination referenced in sec_6330 and d in the instant case the determination is that continued liability can be placed in issue in a sec_6330 collection case see sec_6330 however the underlying liability is not a deficiency and a sec_6330 collection case is not a case for the redetermination of a deficiency within the meaning of sec_7463 this is why congress added sec_7463 petitioners have not attempted to contest the underlying liability in this case in enacting sec_7463 congress also recognized the distinction between deficiency cases within the purview of sec_7463 and cases petitioned under sec_6015 in which taxpayers seek relief only from joint liability cases brought under sec_6015 have become known as stand alone cases because only the right to spousal relief is in issue see 114_tc_324 similarly congress has authorized the use of small_tax_case procedures in employment_tax cases if the amount of employment_taxes placed in dispute is dollar_figure or less for each calendar_quarter involved sec_7436 of an appeals officer to proceed with collection by levy with respect to petitioners’ through unpaid income_tax liabilities which total more than dollar_figure the case referred to in sec_7463 is the case before us in which petitioners are disputing respondent’s determination to collect the unpaid tax unlike the dollar limitation in sec_7463 that refers to tax dollars in dispute for each year period or taxable_event the limitation in sec_7463 refers to the amount of unpaid tax involved in a sec_6330 collection case the unpaid tax in the instant case far exceeds that dollar_figure limitation respondent argues while sec_7463 may on its face appear to suggest that the court should consider the entire unpaid balance of tax in determining whether the unpaid tax exceeds dollar_figure sec_7463 provides in pertinent part proceedings may be conducted under this section in the same manner as a case described in subsection a from this respondent concludes that the dollar limit in sec_7463 should be applied on a per-year basis as in deficiency cases controlled by sec_7463 the problem with this argument is that it is contrary to the plain meaning of the language in sec_7463 the dollar limit is clearly expressed in terms of the case of an appeal to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure the dollar limit refers to the amount of unpaid tax the collection of which is being challenged the dollar limit in sec_7463 is a condition that must be met before a sec_6330 collection case can qualify to be conducted as a small_tax_case in the same manner as a case described in subsection a if congress had intended that the dollar_figure limitation in subsection f be applied to the amount of tax for each year period or taxable_event it surely knew how to do so and it presumably would have used the same terminology as in sec_7463 in interpreting a statute our purpose is to give effect to congress’s intent 114_tc_324 see also 113_tc_132 we begin with the statutory language 118_tc_1 and cases cited therein usually the plain meaning of the statutory language is conclusive 489_us_235 112_tc_19 when a statute appears to be clear on its face there must be unequivocal evidence of legislative purpose before interpreting the statute so as to override the plain meaning of the words used therein fernandez v commissioner supra pincite see also huntsberry v sec_7436 dealing with employment_taxes contains language similar to that of sec_7463 ie the tax may not exceed dollar_figure for each quarter in order for the case to qualify for small_tax_case procedures see supra note commissioner 83_tc_742 if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 fernandez v commissioner supra pincite as indicated we believe that the relevant statutory language is clear neither party has cited any legislative_history that is inconsistent with the plain language of the statute and we have found none the parties have not argued that a literal application of sec_7463 produces an absurd result and it is certainly not unreasonable for congress to have articulated different dollar thresholds for different types of cases indeed before the enactment of sec_7463 in date there was no provision for using the small_tax_case procedure in sec_6330 collection cases we therefore hold that the dollar_figure limit in sec_7463 refers to the total amount of unpaid tax which the commissioner has determined to collect the fact that the unpaid tax for each year period or taxable_event does not exceed dollar_figure is irrelevant as previously indicated a trial in this case has already been conducted ideally removal of the small_tax_case designation should occur before trial see rule c we express no opinion on the application of the dollar limit contained in sec_7463 regarding cases under sec_6015 however congress foresaw the possibility that the parties and the court might at any time prior to entry of decision discover that the relevant amount of tax exceeds the applicable jurisdictional amount sec_7463 thus provides sec_7463 discontinuance of proceedings --at any time before a decision entered in a case in which the proceedings are conducted under this section becomes final the taxpayer or the secretary may request that further proceedings under this section in such case be discontinued the tax_court or the division thereof hearing such case may if it finds that there are reasonable grounds for believing that the amount of the deficiency placed in dispute or the amount of an overpayment exceeds the applicable jurisdictional amount described in subsection a and the amount of such excess is large enough to justify granting such request discontinue further proceedings in such case under this section upon any such discontinuance proceedings in such case shall be conducted in the same manner as cases to which the provisions of sec_6214 and sec_6512 apply sec_7463 was enacted prior to sec_7463 and does not reference sec_6330 collection cases nevertheless the procedures for discontinuance of small_tax_case proceedings contained in sec_7463 apply to a case in which the proceedings are conducted under this section since it is now apparent that this case does not qualify for small_tax_case treatment under sec_7463 sec_7463 provides a logical remedydollar_figure sec_7436 provides for availability of sec_7463 small_tax_case procedures in employment_tax cases where the amount in dispute is dollar_figure or less for each calendar_quarter and provides for use of the discontinuance procedures in sec_7463 sec continued the unpaid tax in this case is more than three times the dollar_figure limit provided in sec_7463 we have therefore removed the small_tax_case designation and discontinued the proceedings under sec_7463 we will take appropriate action so that proceedings in this case will be conducted in conformity with procedures applicable to sec_6330 collection cases that are not designated as small tax cases under sec_7463 an appropriate order will be issued continued c provides rules similar to the rules of the last sentence of subsection a and subsections c d and e of sec_7463 shall apply to proceedings conducted under this subsection
